Citation Nr: 1138141	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  09-05 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right shoulder disorder.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran served on active duty from October 1974 to July 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that, while the Veteran previously was represented by the North Carolina Division of Veterans Affairs, in April 2011, before certification of the appeal to the Board, the North Carolina Division of Veterans Affairs revoked its power of attorney by way of a letter sent to VA and the Veteran.  As the Veteran has not obtained another representative, the Board now recognizes the Veteran as proceeding pro se in this appeal.


FINDING OF FACT

A currently-diagnosed right shoulder disorder was not manifest during service and is not related to the Veteran's active service or a disease or injury of service origin.


CONCLUSION OF LAW

A right shoulder disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a May 2007 letter, the RO informed the Veteran of what evidence VA would seek to provide and what evidence the Veteran was responsible for providing.  He was informed of what the evidence needed to show in order to substantiate his service-connection claim.  That letter also contained notice regarding disability ratings and effective dates, pursuant to the requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the Veteran's claim was initially adjudicated in February 2008.

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  In this case, the RO has secured the Veteran's service treatment records and all of the pertinent medical records identified by the Veteran.  He was afforded VA examinations pertinent to his claim in October 2007, October 2010, and February 2011.  The examinations were conducted by medical professionals, who reviewed the claims file, solicited history from the Veteran, performed complete examinations, and provided opinions supported by rationales.  The Board finds that they are adequate.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's written statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Analysis

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110(wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362(C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431(2006). 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b)(2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b)(2011).  Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d)(2011).

The Veteran's service treatment records show that his upper extremities were normal on examination for enlistment in June 1971.  At that time, he denied any history of a painful or trick shoulder.

A January 1974 service treatment record shows that the Veteran complained of pain in his right shoulder that started the previous day.  There was no known injury.  The Veteran described it as an ache rather than a pain.  The Veteran had full range of motion of his shoulder and was diagnosed as having acute tendonitis of the right shoulder.

When the Veteran was examined in April 1974, January 1980, and March 1985, his upper extremities were normal.  In March 1985, the Veteran denied a history of painful or trick shoulder.

A January 1987 service record shows that the Veteran complained of a head injury on a parachute jump.  He complained of general headaches.  The Veteran was shaken up and could not remember if he lost consciousness.  He had abrasions on the right side of his face and on his right hand.

The Veteran's March 1991 retirement examination report shows that his upper extremities were normal.  At that time, the Veteran reported a medical history of numerous symptoms but denied any history of a painful or trick shoulder.

In February 1995, the Veteran filed his original claim for benefits.  He raised claims regarding his left ankle, left knee, elbows, wrist, fingers, hearing, jaw, and sinuses.  He did not raise a claim regarding his right shoulder.

In March 1995, the Veteran underwent VA examination in conjunction with his claim.  He complained of symptoms regarding his left knee, left heel, elbows, wrists, fingers, hearing, jaw, and sinuses.  He did not complain of any pain or other symptoms associated with his right shoulder.

January and June 2004 private treatment records show that the Veteran complained of right shoulder pain with no history of trauma or injury.  The Veteran had full range of motion with pain but no swelling or redness.  The assessment was right shoulder pain and strain.

An October 2004 private treatment record indicates that the Veteran's right shoulder pain had resolved.

October 2005 private reports show that the Veteran complained of right shoulder pain for one year.  The impression on the x-ray report was suspected early or mild degenerative changes within the right glenohumeral joint.

A January 2006 private record shows that the Veteran's right shoulder pain was feeling better.

In a March 2007 private record, the Veteran reported right shoulder pain for two years that was getting worse.

In May 2007, the Veteran filed a claim for service connection for right shoulder chronic pain.

May 2007 private treatment records show that the Veteran underwent right shoulder surgery.

In a September 2007 written statement, the Veteran indicated that he went on sick call in 1974 for right shoulder pain.  Several years spent on jump status, resulting in parachute landing falls, added to the damage in his right shoulder.

In October 2007, the Veteran underwent VA examination.  He stated that his right shoulder pain began in 1974.  He related some intermittent discomfort since discharge in 1991.  The examiner noted the 1974 service record showing complaints of right shoulder pain and the 1987 parachute landing fall.  While the 1987 record did not contain any evidence of a right shoulder injury, the Veteran indicated that he hurt his right shoulder at that time.  The Veteran received an injection for bursitis in 2005 and underwent rotator cuff surgery in 2007.  The Veteran was status post surgical repair of a torn ligament, which the x-rays would not show.  The diagnosis was repair of right torn rotator's cuff ligament in May 2007 with limitation of motion.  The examiner opined that the current torn ligament in the right shoulder was not caused by or a result of one visit in service for right shoulder pain in 1974.  The examiner was unable to provide a relationship between this visit and the current diagnosis.

In a February 2009 written statement, the Veteran indicated that his right shoulder began to hurt him when he was a young soldier in Hawaii.  He did many jumps and incurred many parachute landing falls.  The jumpers were taught that the following body parts make contact with the ground: balls of the feet, calves, thighs, buttocks, and push-up muscles.  The Veteran asserted that the push-up muscle was a part of the rotator cuff.  He stated that the VA examiner and his private surgeon both thought that his jumps could have caused this shoulder injury.

In October 2010, the Veteran underwent VA examination.  His 1974 record of right shoulder pain was noted.  At that time, the Veteran denied an injury to his right shoulder.  The Veteran stated that he had intermittent right shoulder pain since discharge.  The examiner opined that it seemed very unlikely that the Veteran's right shoulder problem in the last few years was related to his acute tendonitis in January 1974.  The Veteran did not give a definite history for his right shoulder.  X-rays revealed a normal right shoulder except for surgery of the clavicle distally and post-surgery changes, with slight rotator cuff and bone island of the scapula laterally.  The diagnosis was right rotator cuff shoulder surgery in 2007.  It was less likely than not that the right shoulder surgery was related to the one-time complaint of right shoulder pain in service in January 1974.  The rationale was that the Veteran never went on sick call again for right shoulder pain and did not complain at discharge.

In February 2011, the Veteran underwent VA examination.  The claims file and medical records were reviewed.  The examiner noted the one record of right shoulder pain in service and the absence of a chronic right shoulder diagnosis at separation.  The Veteran complained of pain and limited motion.  The diagnosis was chronic right rotator cuff tendonitis.  The Veteran contended that this was caused by parachute jumps in service.  The examiner opined that the right shoulder rotator cuff tendonitis was less likely as not caused by or a result of multiple parachute jumps in service.  The rationale was that there was no chronic right shoulder condition identified in service or on separation.

Based on a review of the record, the Board finds that service connection for a disorder of the right shoulder is not warranted.

First, the Board notes that the Veteran is certainly competent to report as to his symptomatology and its history.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the Board finds that any of the Veteran's assertions as to continuity of symptomatology of his right shoulder symptoms are not credible.  

The Veteran first asserted continuity during his October 2007 VA examination, in which he stated that his right shoulder pain began in 1974 and that he had intermittent pain since his discharge in 1991.  However, the overwhelming majority and the most probative evidence of record establishes that this is not the case.

First, the Veteran denied any history of a painful shoulder in March 1991 when he was examined from retirement from service.  This statement was made on a signed, sworn document completed by the Veteran concurrent with his separation.  At that time, he did assert that he experienced symptoms associated with several other disorders.  Silence here, when the Veteran is otherwise affirmatively speaking, constitutes negative evidence.

The same is true for the Veteran's February 1995 original claim for benefits and his March 1995 VA examination report.  The Veteran claimed that a number of other disorders were symptomatic and related to service but never referenced his right shoulder in any way.  Like the Veteran's March 1991 Report of Medical History, this constitutes negative evidence with regard to continuity of symptomatology.

Finally, the Board finds that the Veteran's reports to treatment providers of his right shoulder history contradict his more recent statements as to continuity since separation and injuries during service.  In 2004 private records, the Veteran denied a history of trauma or injury to his right shoulder, and private treatment records dated in October 2005 and March 2007 show that the Veteran reported a history of right shoulder pain of one year and two years, respectively.  Statements made by a veteran to a treatment provider when initially seeking treatment for a particular disorder are highly probative evidence.  In this case, the Veteran made repeated statements that limited his history of continuous right shoulder pain to 2004.

In light of the reports and statements of record, the Board finds that all of the most probative evidence establishes that continuity of symptomatology associated with the Veteran's right shoulder is not present since service.  Instead, continuity of symptomatology is shown since 2004, more than ten years after the Veteran separated.

As such, the Board will now turn to the question of whether a chronic disorder of the right shoulder began in service.  First, the Board finds that, in the absence of continuity of symptomatology, the Veteran is not competent to provide an opinion as to whether he incurred a chronic disability of the right shoulder during service that is related to his current diagnosis.  Since the competent and credible evidence established that there was no continuity of symptomatology since separation, the question of causation with regard to a chronic right shoulder disability extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology on that particular matter.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

There are three competent opinions of record, which were all provided by VA examiners.  They were asked to determine whether his currently diagnosed right shoulder disability was related to his service, to include the documented right shoulder pain in January 1974 and parachute jumps performed by the Veteran during service.  His separation document indicates that he earned a master parachute badge.  Therefore, his participation in parachute jumps during service is assumed.

The three VA examiners, who all reviewed the claims file, determined that the Veteran's currently-diagnosed right shoulder disorder was not related to his in-service complaint of pain in January 1974 or to his parachute jumps or landing falls during service.  All three examiners provided rationales with respect to their opinions, which included finding that the Veteran's upper extremities were normal upon separation and that he did not report a history of right shoulder pain at separation.  As the Board finds the Veteran's statement at separation declining a history of right shoulder pain credible, the examiners' reliance on this fact constitutes an appropriate rationale.  Finally, while the Veteran did complain of right shoulder pain in January 1974, it was specifically noted that his right shoulder tendonitis, diagnosed at that time, was acute.

Given the totality of the evidence of record, the Board concludes that the competent and credible evidence preponderates against a finding that service connection is warranted for a right shoulder disorder.  Therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right shoulder disorder is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


